United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 02-50437
                          Conference Calendar



LEE ROGER SIMPSON, JR.,

                                      Plaintiff-Appellant,

versus

THOMAS B. SEHON; KATHRYN J. “JODY” GILLIAM;
LESLIE B. VANCE,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-01-CV-185
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Lee Roger Simpson, Texas prisoner # 642385, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous pursuant to 28 U.S.C. § 1915A.    Simpson’s motion to

expedite the appeal is DENIED.    The district court determined

that Simpson’s action was barred by Texas’s two-year statute of

limitations, and that this would constitute Simpson’s third

strike under 28 U.S.C. § 1915(g).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50437
                                 -2-

     Simpson argues generally that the district court abused

procedures to defeat his damage claims against the defendants,

but he does not mention or make any specific arguments concerning

the basis of the district court’s dismissal that his claims were

barred by the statute of limitations.      Simpson does not address

the merits of the district court's opinion.     Failure to identify

any error in the district court's analysis or application to the

facts of the case is the same as if the appellant had not

appealed that judgment.    Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).      Simpson’s

appeal is without arguable merit and is frivolous.        See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because the appeal

is frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

     This court dismissed Simpson’s appeal as frivolous in

Simpson v. Pamplin, No. 96-50794 (5th Cir. Apr. 9, 1998).       The

district court dismissed Simpson’s 42 U.S.C. § 1983 complaint as

frivolous in Simpson v. Amos, No. 98-CV-338 (E.D. Tex. Nov. 24,

1998).    His appeal in that case, No. 98-41521, was dismissed for

failure to pay the docketing fee and to comply with the district

court’s order requiring authorization consent forms.       Thus, the

district court’s dismissal as frivolous in that case stands as a

strike.   The district court’s dismissal as frivolous in this

case, and this court’s dismissal of this appeal as frivolous

constitute his third and fourth strikes.      Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).    Therefore, Simpson is now
                          No. 02-50437
                               -3-

barred from proceeding IFP under 28 U.S.C. § 1915(g) while

incarcerated.

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR

IMPOSED; MOTION TO EXPEDITE APPEAL DENIED.